Citation Nr: 1727210	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  94-05 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an effective date earlier than October 5, 1990, for the grant of service connection for lumbar strain with intervertebral disc syndrome (IVDS). 

2.  Entitlement to an effective date earlier than October 5, 1990, for the grant of service connection for right ankle disability.  

3.  Entitlement to an effective date earlier than October 5, 1990, for the grant of service connection for migraine headaches.

4.  Entitlement to service connection for a bilateral foot disorder, to include pes planus with pronation, but not to include calluses of the feet.

5.  Entitlement to an initial rating in excess of 10 percent for residuals of a right ankle injury.  

6.  Entitlement to an initial rating in excess of 10 percent for residuals of a left ankle strain.    

7.  Entitlement to an initial rating in excess of 50 percent for bilateral plantar fasciitis.

8.  Entitlement to an initial rating in excess of 20 percent for impingement syndrome, left shoulder.  

9.  Entitlement to an initial rating in excess of 20 percent for impingement syndrome, right shoulder.  

10. Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the cervical spine.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to December 1980. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which is the Agency of Original Jurisdiction (AOJ) in this matter.  

In April 1992, the Veteran testified at a personal hearing before the AOJ.  In April 1996, he testified at a Board hearing convened at the RO before a Veterans Law Judge (VLJ) no longer with the Board.  The record includes transcripts of both hearings.  In a July 2008 letter, which the Veteran did not respond to, the Board offered the Veteran a Board hearing before a VLJ currently with the Board.  See 38 C F R § 20.707 (2016).  

The claims on appeal have been subject to several prior Board decisions and remands, and to several prior decisions and remands of the U.S. Court of Appeals for Veterans Claims (Court).  Most recently, in December 2016, the Board remanded this matter for additional development.  The case is again before the Board for appellate review.     

The record consists of electronic claims files and has been reviewed.  Pertinent evidence has been added to the record since the most recent Supplemental Statement of the Case (SSOC) dated in March 2017.  The evidence has been considered pursuant to the Veteran's March 2017 waiver of initial AOJ review of the evidence.  See 38 C.F.R. §§ 19.31, 20.1304(c).   

The issues regarding earlier effective dates for service connection for back, headache, and right ankle disabilities are decided below.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  On October 5, 1990, VA received the Veteran's claim to reopen service connection for a back disability, which the AOJ denied in an unappealed August 1981 rating decision.  

2.  On October 5, 1990, VA received the Veteran's claim to reopen service connection for a right ankle disability, which the AOJ denied in an unappealed August 1981 rating decision.  

3.  On October 5, 1990, VA received the Veteran's original claim to service connection for headaches.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than October 5, 1990, for the award of service connection for a lumbar spine disability, have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5108, 5110 (West 2014); 38 C.F.R. §§ 3.156, 3.159, 3.400 (2016).

2.  The criteria for an effective date earlier than October 5, 1990, for the award of service connection for a right ankle disability, have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5108, 5110 (West 2014); 38 C.F.R. §§ 3.156, 3.159, 3.400 (2016).

3.  The criteria for an effective date earlier than October 5, 1990, for the award of service connection for migraines, have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5110 (West 2014); 38 C.F.R. §§ 3.159, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

VA has a duty to notify and to assist the Veteran in the development of his claims.  The duty to notify has been met.  Neither the Veteran nor his representative has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances . . . it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  With regard to the duty to assist, the Veteran's medical records, to include service treatment records (STRs) and VA and private treatment records, have been obtained.  Moreover, the Veteran underwent VA examinations during the appeal period.   

The Board finds that further action is unnecessary under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  The Veteran will not be prejudiced as a result of the Board's adjudication of the issues below.

II.  Earlier Effective Date Claims

The Veteran claims entitlement to an effective date earlier than October 5, 1990, for the award of service connection for lumbar spine, right ankle, and headache disabilities.  

The applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016). 

Effective on March 24, 2015, VA amended its rules as to what constitutes a claim for benefits.  The new rules require that claims be made on a specific claim form prescribed by VA, and available online or at a local RO.  Given that this appeal involves claims dated prior to the effective date of this newest rule, the pre-amendment rules apply.  Prior to March 2015, a "claim" was defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1 (p).  Mere presence of evidence in the record of the existence of a disability did not establish an intent to seek service connection.  To establish a claim, the Veteran had to assert the claim expressly or impliedly.  Brannon v. West, 12 Vet. App. 32, 35 (1998).  See also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995) (holding that, while the Board must interpret a veteran's submissions broadly, the Board is not required to conjure up issues that were not raised by the veteran).  Indeed, VA's duty to adjudicate all claims reasonably raised does not require VA to anticipate a claim for a particular benefit where no intention to raise it was expressed.  See Brannon, supra.

In January 1981, the Veteran filed original service connection claims for back spasms and a right ankle disability.   The RO denied these original claims in an August 1981 rating decision mailed in September 1981 to the Veteran's then-current address.  In March 1982, the Veteran filed a notice of disagreement (NOD) with the decision regarding back spasms.  The Veteran did not contest the decision regarding his right ankle disability.  In April 1982, the RO issued to the Veteran a SOC addressing three claims to include the service connection claim for a back disability.  The Veteran did not thereafter file a substantive appeal regarding back disability.  As such, the August 1981 rating decision denying back and right ankle disabilities became final.  See 38 C.F.R. § 20.302.  

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 C.F.R. § 3.156(a).

On October 5, 1990, the Veteran filed claims to reopen service connection for back and right ankle disabilities.  On that date, he also filed an original service connection claim for headaches.  In subsequent rating decisions, VA granted service connection for each disorder, ultimately granting October 5, 1990 as the effective date for the award of service connection.  As noted by the Court in May 2016, the assigned effective date for each of these claims remains in appellate status.  38 C.F.R. § 20.302. 

As detailed below, the Board finds October 5, 1990 to be the proper effective date here in accordance with 38 C.F.R. § 3.400.  


	Headaches

October 5, 1990 is the date on which VA received the Veteran's original service connection claim for headaches.  The Veteran did not communicate prior to that date, either expressly or impliedly, an interest in seeking service connection for headaches.  He has asserted during the appeal period that a January 1981 service connection claim for seizures constituted a claim for headaches.  However a seizure is not a headache, so his January 1981 claim for seizures cannot be considered an original claim for headaches (as indicated previously by the Board and Court).  Further, he has asserted that the presence of VA medical evidence in the claims file in 1981 documenting headaches amounted to a service connection claim for headaches.  Evidence of a disability is not a claim, however.  See Brannon, supra.  

Onset of the headache disability may have occurred many years before the October 1990 service connection claim.  Medical evidence in the claims file indicates problems with headaches from service through the 1980s.  An entitlement to service connection for headaches may have arisen as early as the late 1970s.  Indeed, his migraines may amount to neurological disability that is presumptively service connected.  See 38 C.F.R. §§ 3.307, 3.309.  Nevertheless, the date of the original claim to service connection (on October 5, 1990) would be the "later" of these dates, and therefore the appropriate assigned effective date here.  See 38 C.F.R. § 3.400.  

	Right Ankle  

October 5, 1990 is the date on which VA received the Veteran's claim to reopen service connection for a right ankle disability.  Between the final August 1981 rating decision denying service connection for a right ankle disability and the October 5, 1990 claim to reopen service connection for this disability, the Veteran did not communicate, either expressly or impliedly, an interest in once again seeking service connection for a right ankle disability.  In the March 1982 notice of disagreement (NOD), he disagreed with the RO's August 1981 denial of service connection for foot disability.  But he did not address ankle disability at all.  See 38 C.F.R. § 19.118 (1981) (at a minimum, a NOD requires a written communication from a claimant expressing dissatisfaction and disagreement with an adjudicative determination, and should be in terms which can be reasonably construed as evidencing a desire for review of that determination).  Again, onset of disability and an entitlement to service connection may have occurred years prior to October 1990, perhaps as early as service.  Nevertheless, the date of claim to reopen service connection is "later[,]" and therefore the appropriate assigned effective date here.  See 38 C.F.R. § 3.400.  

The Veteran has indicated during the appeal period that relevant government records were not included in the claims file in August 1981, and were therefore not considered in the final rating decision.  Under 38 C.F.R. § 3.156(c)(1), an exception is provided to the general rule detailed under 38 C.F.R. § 3.400 regarding effective dates in claims to reopen service connection.  38 C.F.R. § 3.156(c)(1) provides that notwithstanding any other section of 38 C.F.R. Part 3, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding 38 C.F.R. § 3.156(a)(concerning the requirement to reopen a previously finally denied claim with new and material evidence).  The Veteran's assertion is not persuasive, however.  The August 1981 rating decision demonstrates that the STRs addressing back and ankle disability were of record, and were considered in the decision.  The same is true with the statement of the case (SOC), which addressed back disability.  As such, the exception to finality under 38 C.F.R. § 3.156(c)(1) in claims to reopen service connection does not apply here.      

	Back Disability

The effective date issue regarding back disability is more complicated.  On the surface, the analysis is clear.  The RO denied the original claim to service connection for a back disability in the unappealed August 1981 rating decision (which considered STRs noting back injury during service.  See 38 C.F.R. § 3.156(c)(1)).  Although the Veteran filed a NOD against the denial of service connection for back spasms, he did not file a substantive appeal in response to the subsequent SOC addressing this issue.  Moreover, the substantive appeal he did submit, appealing issues regarding eye and foot disability, was untimely.  VA received the substantive appeal in February 1983, over one year following the August 1981 rating decision, and over nine months following the April 1982 SOC (well beyond the 60-day period required under 38 C.F.R. § 19.116 (1981)).  

VA received the claim to reopen service connection for a back disability on October 5, 1990.  Between the March 1982 NOD discussing back disability and the October 5, 1990 claim to reopen service connection for back disability, the Veteran did not communicate, either expressly or impliedly, an interest in once again seeking service connection for back disability.  Onset of back disability and an entitlement to service connection may have arisen years prior to October 5, 1990, perhaps as early as service.  Nevertheless, the date of the claim to reopen service connection would be the "later" of these dates, and therefore the appropriate assigned effective date here.  See 38 C.F.R. § 3.400.  

There are two concerns with this particular issue, however.    

First, the August 1981 rating decision is not a model of clarity in denying service connection for a back disability.  As background, the STRs indicate complaints related to back pain and spasms during service.  This includes the Veteran's October 1980 separation report of medical history, in which he reported a history of recurrent back pain.  In his January 1981 original claim, the Veteran claimed service connection for muscle spasms.  In the August 1981 rating decision, the RO denied service connection for muscle spasms, and noted in the discussion of the decision the in-service complaints of back pain.  As indicated earlier, the Veteran then specifically noted in the NOD his disagreement with the denial of "muscle spasms and back injury."  And then, in the subsequent April 1982 SOC, back disability is expressly addressed by the AOJ.    

The question before the Board is whether the August 1981 rating decision is in fact a rating decision that addresses and denies back disability.  The Board finds that it is such.  When looked at within the context of the Veteran's entire claim, and his understanding of the claim, it can be fairly inferred that the rating decision addressed and denied back disability (back muscle spasms), and that the Veteran understood this to be the case.  By disagreeing with the denial of "muscle spasm and back injury" the Veteran communicated an understanding that back disability was addressed and denied in the rating decision.  Indeed, he was on notice of this.  See Ingram v. Nicholson, 21 Vet. App. 232, 255 (2007) (where an RO decision discusses a claim in terms sufficient to put the claimant on notice that it was being considered and rejected, then it constitutes a denial of that claim even if the formal adjudicative language does not "specifically" deny that claim).  The Veteran's understanding of the August 1981 rating decision is again elucidated in his testimony before the RO in April 1992, when he discussed muscle spasm within the context of back injury during service, and in an April 1996 statement to the Board, in which he stated that he claimed service connection for "muscle spasm in the back area" in January 1981.  As such, the August 1981 rating decision denying service connection for back disability adequately addressed the issue, which was followed up by the more specific April 1982 SOC.  The Veteran did not file a subsequent substantive appeal, so the August 1981 rating decision became final.  The October 5, 1990, claim to reopen service connection then formed the basis for the properly assigned effective date here.       

The second concern is that, despite the foregoing, a March 1983 VA Form 8 (Certification of Appeal) lists back disability as an appealed issue.  This was erroneous because, as just discussed, the Veteran did not appeal that issue to the Board at that time.  In the untimely February 1983 substantive appeal, the Veteran expressed a desire to appeal two other issues, concerning the eyes and the feet (ultimately addressed by the Board in October 1983).  Back disability is not noted at all in the February 1983 substantive appeal.  Nevertheless, in an attempt to assign an earlier effective date here, the Board has reviewed the Court's decision in Percy v. Shinseki, 23 Vet. App. 37 (2009).  In that case, the Court found that, even in the absence of a timely filed substantive appeal, a claim may achieve appellate status when VA leads the claimant to believe that the issue had been properly appealed.  

This matter is distinguishable from Percy, however.  There is no evidence of record indicating that VA notified the Veteran that the service connection claim for back disability was in appellate status.  Rather, it appears that the mistake was limited to the March 1983 VA Form 8, and to an administrative document dated the same month.  Thus, the mistake is confined to internal VA communications.  See 38 C.F.R. § 19.35.  These internal communications would not have misled the Veteran into believing the back disability issue had been appealed.  This inference is strengthened by the subsequent October 1983 Board decision which addressed the other two issues noted on the VA Form 8 - eye and foot disability, which were noted in the (albeit untimely) February 1983 substantive appeal.  In sum, the Veteran did not appeal the August 1981 decision denying service connection for back disability.  Further, VA did not lead him to believe that the issue had been appealed.    

The law is clear that, in determining an effective date for the award of service connection, the date of onset of disability (i.e., "the date entitlement arose") is not necessarily controlling.  Rather, the "later" of the date of claim, or the date entitlement arose, is.  In this matter, the date of claim is the "later" date.  38 C.F.R. § 3.400.  So, irrespective of when the Veteran's back, right ankle, or migraine disability began, the appropriate effective date here is the date of the claim to service connection for headaches, and the date of the claim to reopen service connection right ankle and back disabilities.  That date is October 5, 1990.  38 C.F.R. § 3.400.  


ORDER

Entitlement to an effective date earlier than October 5, 1990, for the grant of service connection for lumbar strain with intervertebral disc syndrome (IVDS), is denied.

Entitlement to an effective date earlier than October 5, 1990, for the grant of service connection for a right ankle disability, is denied.    

Entitlement to an effective date earlier than October 5, 1990, for the grant of service connection for migraine headaches, is denied.  


REMAND

A remand is warranted for the remaining issues on appeal for the following reasons. 

First, issues #6 through #10 must be remanded pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  In a March 2017 rating decision, the RO granted service connection for left ankle, bilateral foot, bilateral shoulder, and neck disabilities.  In an April 2017 NOD, the Veteran expressed disagreement with each of the decisions (i.e., initial ratings and effective dates assigned).  The RO has not issued a SOC in response, and has not acknowledged the NOD.  A SOC should be issued to the Veteran.  

Second, the service connection claim for a foot disability such as pes planus, and the higher initial rating claim for a right ankle disability, are inextricably intertwined with certain claims remanded pursuant to Manlincon (such as the higher initial rating claims for plantar fasciitis and left ankle disability).  Medical evidence of record indicates that these disabilities interact.  The issues should be decided together, therefore.  See Smith v. Gober, 236 F.3d. 1370 (Fed. Cir. 2001). 

Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC to the Veteran and his representative, addressing the issues regarding higher initial ratings for left ankle, bilateral foot, bilateral shoulder, and neck disabilities.  The Veteran and his representative must be advised of the time limit in which he may file a Substantive Appeal.  Then, only if the appeal is timely perfected, should the issue be returned to the Board for further appellate consideration, if otherwise in order.

2.  Once the preceding issues have been finally resolved, the claims regarding service connection for foot disability such as pes planus, and regarding a higher initial rating for right ankle disability, should be readjudicated.  If any benefit sought remains denied, the Veteran and his representative should be provided with another SSOC. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


